Citation Nr: 9935437	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-15 981A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which granted service connection for 
cyclothymic disorder and assigned a 10 percent evaluation 
effective October 1996.  Thereafter, the RO, in a June 1999 
rating decision recharacterized the veteran's service-
connected disability as bipolar disorder and increased the 
evaluation assigned to 30 percent effective October 1996.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected bipolar disorder renders the 
veteran demonstrably unable to obtain or retain employment. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for the service-
connected bipolar disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.130 and Codes 9404, 9405, 9431, 9432 (1997, 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected psychiatric 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).    

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his rating claim.  See 38 U.S.C.A. § 5107(a).  The veteran 
has not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  In considering the severity of a 
disability, the Board has reviewed the medical history of the 
veteran.  38 C.F.R. §§ 4.1, 4.2 (1999).  

In May 1997, the RO granted service connection for the 
cyclothymic disorder and rated the disability at 10 percent, 
from October 23, 1996, the day following his separation of 
service.  The veteran appealed that determination.  
Thereafter, a June 1999 rating decision changed the diagnosis 
for the service-connected psychiatric disability to bipolar 
disorder and increased the rating assigned to 30 percent 
effective October 23, 1996 .  

In this case, the rating criteria for evaluation psychiatric 
disorders changed on November 7, 1996.  Where the law changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply unless Congress provided 
otherwise or permitted the Secretary to provide otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Board finds that review of the veteran's 
claim is warranted under the old and new rating criteria.  
See 38 U.S.C.A. § 5110(b)(1) (West 1991).  A review of the 
record discloses that the RO did not provide the veteran with 
this rating criteria; however, that was harmless in view of 
the award contained in this decision.  This decision grants 
the veteran a 100 percent evaluation under rating criteria in 
effective prior to November 7, 1996.  Therefore, the 
applicability of the rating criteria in effect on and after 
November 7, 1996 will not be addressed.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Prior to November 7, 1996, psychoneurotic disorders were 
evaluated as 100 percent disabling where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; with the veteran demonstrably unable to 
obtain or retain employment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people was severely impaired, 
with the psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 50 percent rating required 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, so that the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. Part 4, Codes 
9400-9411 (1996) (effective prior to November 7. 1996).  

The record before the Board provides a detailed description 
of the functional impairment due to the service-connected 
bipolar disorder.  The service medical records include a 
medical board report dated in June 1996 which carries 
diagnoses of cyclothymic disorder and mild obsessive-
compulsive disorder.  Hospitalization was not required but 
continued treatment was advised.  It was the opinion of the 
board that the veteran would not be able to return to full 
duty.  In September 1996, a physical evaluation board also 
concluded that the veteran was unfit for service due to his 
cyclothymic disorder.  It was also noted that he had a mild 
obsessive-compulsive disorder which did not render him unfit.  

On the general medical examination in March 1997, the veteran 
reported that he was unemployed and studying; a diagnosis of 
cyclothymic disorder was noted.  On the March 1997 VA mental 
examination, the veteran described periods of increased 
activity alternating with depression.  He also told of 
compulsive and impulsive behavior.  He was currently 
attending school and obtaining grades of A, C and F.  
Objectively, he was anxious with mildly pressured speech. 
Mood was mildly elevated while reporting mild depression.  
His money management ability was questionable.  The diagnoses 
were bi-polar disorder and obsessive compulsive disorder.  
The GAF score was 55.  GAF (global assessment of functioning) 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) as quoted in Carpenter v. 
Brown, 8 Vet. App. 240, 243, 244 (1995).  A GAF of 55-60 
rating indicates "moderate difficulty in social, 
occupational, or school functioning."  Ibid.  

VA outpatient clinic notes show mood swings, difficulty with 
school, and some marginal employment.  GAF ranged as low as 
45, which is in the serious range.  Serious symptoms are 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social 
occupational or school functioning (e.g., no friend, unable 
to keep a job).  See Richard v. Brown, 9 Vet. App. 266 
(1996).  

The report of the May 1999 VA examination shows the veteran 
was a junior in college; although he had dropped out the 
previous semester because he could not sleep or concentrate.  
He had had 8 jobs since service, none longer than 4 months.  
The examiner noted objective symptomatology and concluded 
that the veteran was capable of managing his affairs, except 
during manic episodes.  Although the veteran was maintaining 
himself in school, it was expected that he would experience 
recurrent impairment in educational, occupational and other 
important areas of functioning.  The diagnosis was a Bi-polar 
I Disorder, most recent episode mixed mild to moderate, mixed 
with psychotic episodes.  The doctor noted the veteran 
experienced problems relating to family, educational problems 
due to insomnia and impaired concentration and difficulty 
maintaining employment.  The GAF was 55.  

In Johnson v. Brown, 7 Vet. App. 95 (1994) the Court noted 
that VA had determined that the old criteria in 38 C.F.R. § 
4.132, for a 100 percent rating neuroses were each 
independent bases for granting a 100 percent rating.  Giving 
the veteran the benefit of the doubt, the Board finds that 
the disability described by the evidence in this case most 
closely approximates the old criteria for a 100 percent 
rating in that the veteran is demonstrably unable to obtain 
or retain employment.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7 
(1999).  Consequently, the Board will grant a 100 percent 
rating for the service-connected bipolar disorder.  This is 
the highest rating assignable under the rating schedule.  
38 C.F.R. § 4.130 (1999).  

Further. the Board has considered the issues raised by the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  While there have been some 
periods of improved functioning, the overall picture is one 
of instability in industrial and educational functioning, 
which warrants a 100 percent rating since service.  We 
conclude that the conditions addressed have not significantly 
changed and, in this case, uniform rating since the veteran 
left active service is appropriate.  


ORDER

A 100 percent rating for the service-connected bipolar 
disorder is granted, subject to the law and regulations 
governing the payment of monetary awards.   



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 


